Citation Nr: 1441108	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-13 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), adjustment disorder, depression disorder NOS/major depressive disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012 and again in September 2013, the Board remanded this claim to the RO, via the Appeals Management Center (AMC), for further development and consideration.

The Board also since has obtained a specialist's opinion from the Veterans Health Administration (VHA) and sent the Veteran a letter and a copy of the opinion in June 2014, also giving him the required 60 days to submit additional evidence and/or argument in response to it.  38 C.F.R. § 20.903 (2013).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that any of the Veteran's acquired psychiatric disorders are related or attributable to his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for any acquired psychiatric disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided this required notice and information in a June 2006 letter.  He has not alleged any notice deficiency during the processing or adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  To satisfy this additional obligation, the Veteran's service treatment and post-service treatment records have been obtained and associated with the claims file.  He was also provided VA examinations in June and December 2013.  Because, however, the reports from those examinations did not fully address all aspects of his claim, the Board obtained an additional opinion in May 2014 from a VA psychiatrist (VHA opinion).  The Veteran was given a copy of that report and indicated in August 2014, via his representative, that he had no more evidence or argument to submit, including in response to that specialist's opinion.  The Board finds that the reports of the examinations and the VHA opinion are adequate for adjudicatory purposes when considered in combination, as the opining clinicians provided well-reasoned opinions based upon a review of the Veteran's history and records.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination and opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


The Veteran's reported stressor (as cause for his claimed PTSD or other mental illness), that he witnessed a fellow soldier wounded and eventually killed by an accident during training, was not corroborated.  A formal finding was made in May 2013 that this incident could not be corroborated.  Although not furnished with separate notice, this finding was indicated in the August 2013 Supplemental Statement of the Case (SSOC), and a detailed discussion of the steps taken to corroborate this stressor was provided.  The SSOC also contained information on alternative evidence the Veteran could provide.  The Board thus finds that the provisions of 38 C.F.R. § 3.159(e) have been met.

Also, as the Agency of Original Jurisdiction (AOJ), the RO/AMC temporally complied with the Board's April 2012 and September 2013 remand directives, which consisted of scheduling the VA examinations that took place in June and December 2013, taking steps to verify the Veteran's reported stressor, and obtaining additional treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).  When also considering the additional VHA opinion since obtained, the Board concludes that no further notice or assistance to the Veteran is required concerning this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection is granted when it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing:  (1) the existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the disability being claimed and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), which requires a diagnosis made pursuant to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM).  The regulation previously referred to the 4th edition (DSM-IV), but the newer 5th edition (DSM-V) since has been released.  The DSM provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Generally, the occurrence of an event alleged as a "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  38 C.F.R. § 3.304(f)(2).  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996).  Here, the Veteran was not in combat, did not serve during a wartime period, and his stressors are not combat-related.

The Veteran also does not allege entitlement to consideration of any of the other pleading-and-proof exceptions - namely, that there was a diagnosis of PTSD during his service (38 C.F.R. § 3.304(f)(1)), that there was fear of hostile military or terrorist activity (of the type contemplated by new subpart (f)(3)), that he was a prisoner of war (POW) (subpart (f)(4)), or that he experienced a personal or sexual assault (military sexual trauma (MST) of the type contemplated by subpart (f)(5)).

A claimed stressor that is consistent with the places, types, and circumstances of the Veteran's service does not require corroboration, but only if an evaluating VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that it is related to the Veteran's fear of hostile military or terrorist activity, that it is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to disorders noted at the time of the examination; or, where clear and unmistakable evidence demonstrates that the injury or disease pre-existed acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, a September 1958 pre-induction examination showed an abnormal psychiatric evaluation due to "anxiety nervousis," but the Veteran's entrance examination in February 1959 indicated a "normal" psychiatric evaluation.  Because his entrance examination did not find any disorders upon entrance and acceptance, he is found to have been in sound mental health when entering service.  Indeed, the May 2014 VHA opinion explained that it was undebatable that he did not enter service with a mental health disorder, because his psychiatric assessments were all normal, and because he had high level of clearance to confidential information, which is not consistent with a psychiatric illness in the military.  The Board therefore is unable to find evidence in the file sufficient to rebut this presumption of soundness as concerning when this Veteran entered service, as there is no clear and unmistakable evidence that any of his diagnoses pre-existed service.  


The Veteran asserts that his acquired psychiatric disorders, which have been diagnosed as PTSD, anxiety disorder NOS, adjustment disorder, depression disorder, major depressive disorder, and dysthymic disorder, are related to or the result of his service.  Specifically, he asserts that serving during the Cuban Missile Crisis and the Bay of Pigs, or the guilt he felt from training soldiers to be sent to Vietnam, or witnessing a training accident wherein a fellow soldier was wounded and ultimately died from a misfired Howitzer caused one or more of these disorders.  The Board finds, however, that the preponderance of the evidence is against this claim.

As a threshold matter, the Veteran's stressors either have not been corroborated or do not meet the criteria for a stressor under the DSM.  The July 2013 VA examiner opined that serving during the Cuban Missile Crisis was inadequate to support a diagnosis of PTSD, also noting the Veteran had denied being in extreme fear or feeling helpless or horrified during that time period in response to that incident.  She did not comment on whether guilt from training soldiers for combat in Vietnam supported a PTSD diagnosis because the Veteran did not report this as causing him any trouble during the examination.  She opined that the accident with the misfired Howitzer could support a PTSD diagnosis, but that it was not related to fear of a hostile or terrorist activity.  The Veteran did not endorse guilt over training soldiers as a stressor during his December 2013 VA examination, either.  That examiner also opined that the Howitzer accident could support a PTSD diagnosis.  Unfortunately, that incident was thoroughly investigated by the RO, and ultimately no information was found to corroborate that this incident occurred.  Because the Veteran had reported that it had occurred during a training incident at Fort Sill, and not during combat, it must be corroborated.  Because it was not, and because it does not qualify as fear of hostile military or terrorist activity, the Board finds that it has not been substantiated.  See Zarycki, supra; Cohen, supra; Moreau, supra; 38 C.F.R. § 3.304(f).  And because he did not endorse feelings of guilt due to training soldiers during his examinations, that stressor has not been linked to his symptoms.  Similarly, he denied feelings of fear or helplessness due the Cuban Missile Crisis, thus, that stressor has not been linked to his symptoms, either.  

He also does not have a PTSD diagnosis conforming to the DSM criteria.  In December 2005, VA treatment providers diagnosed him with major depression, rule out PTSD.  In January 2006, he was diagnosed with PTSD, and he complained of having intrusive recollections and guilt over training soldiers for Vietnam.

The current version of 38 C.F.R. § 3.304(f), as mentioned, in part, requires medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), i.e., the DSM criteria.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that a diagnosis of PTSD is presumed to be in accordance with these DSM criteria, both in terms of the sufficiency and adequacy of the stressors asserted.  Prior to the Court's holding in Cohen, a "clear" diagnosis of PTSD was required.

The Veteran's PTSD symptoms were noted to wax and wane, with depression being the predominant mood.  Psychiatric testing in May 2006 revealed he "probably" had experienced a traumatic event that was continuing to cause distress and recurrent episodes of anxiety.  Testing also showed significant depression and anxiety, and he was noted to endorse intrusive symptoms and avoidant behaviors.  In April 2007, he reported frequent nightmares.  In September 2010, he reported intrusive thoughts and nightmares.  However, in October 2011, his treating clinician continued to note that the PTSD symptoms were only intermittent.

The Veteran was provided a VA compensation examination, in part, because his VA treatment records did not contain a detailed report showing that his symptoms meet the criteria for a PTSD diagnosis under the DSM.  The July 2013 VA examiner opined that the Veteran did not meet all of these criteria for PTSD, specifically, that he did not meet criterion E or F, which is persistent 
re-experiencing, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of arousal for more than one month, or that the disturbance caused clinically significant distress or impairment.  She indicated that psychological test scores (the PCL-M test) were consistent with a negative PTSD diagnosis overall, and his results indicated he was asymptomatic during service.  

The December 2013 VA examiner agreed the Veteran did not meet the criteria for PTSD, also referring to the DSM-V, so to the newest version of this manual.  Thus, his findings match those of the prior July 2013 VA examiner, that the Veteran did not meet the durational requirement or the requirement that the disturbance be the cause of significant distress or functional impairment.  As well, the May 2014 VHA opinion also found that the Veteran did not meet criteria E and F of the DSM to warrant a PTSD diagnosis.  Hence, the most persuasive evidence indicates the Veteran does not have PTSD, including because of anything that occurred during his military service.  Those concluding he does not have this condition pointed to specific criteria in the DSM that were not met, whereas those who concluded he does, or at least suspected that he may, did not in comparison provide this necessary explanatory rationale, so their contrary opinions concerning this are less probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).

The most persuasive evidence also is against finding that any of the Veteran's several other mental health diagnoses are related or attributable to his service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring consideration of these additional diagnoses, meaning in addition to the claimed PTSD). VA treatment providers have diagnosed him with anxiety disorder NOS, adjustment disorder, depression disorder, major depressive disorder, and dysthymic disorder.  Historically, his February 1959 entrance examination and his February 1962 separation examination both showed normal psychiatric evaluations, and there is no record of mental health complaints or treatment during service.  He began receiving treatment for anxiety in 1979.  He was alcohol dependent from the mid-1970's through the 1990's, when he had to quit due to cirrhosis.  The December 2013 VA examiner diagnosed persistent depressive disorder, but opined that it was unrelated to the Veteran's service because there were no objective findings of depression during his service or within a reasonable time following separation such that a relationship could be inferred.  He noted the Veteran had abused alcohol for many years, which causes depressive symptoms and affects the psychosocial functioning.  

The May 2014 VHA opinion also opined against a relationship between any acquired psychiatric disorder and his service, pointing out the Veteran was not treated for any mental health symptoms during his service, and that he had a normal discharge examination.  He added that the Veteran had a high level of clearance with access to secret information, which is inconsistent with someone who has a 
psychiatric illness, and that he had personally acknowledged during his service that "I am in Good Health".  So, according to this VHA opinion, this pattern of service was not consistent with a psychiatric illness in the military.

The Board recognizes the Veteran's sincere belief that his diagnoses (some or all) are the result of his service, however, he has not been shown to have the training or expertise to render a competent opinion on the cause of his psychiatric disorders or their time of inception.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the matter has been investigated by three separate clinicians, all of whom opined against any such relationship.  Jandreau, supra.  

The Veteran has asserted that his treating clinicians have found otherwise, that is, the required link between his service and at least his PTSD, but unfortunately, the findings contained in his VA treatment records are not probative.  Rather, there are conclusory statements that his symptoms are related to one of his reported stressors, as well as to other issues in his life, but they are based on his statements, without an independent review of the record as a whole, and with no explanation of how his symptoms satisfy the diagnostic criteria.  And while it is true that VA cannot summarily reject these clinicians' opinions out of hand, even if based on the Veteran's self-reported history of his symptoms, etc., unless VA also explains why that history is not credible, the Board does still have the authority failing this to weigh the probative value of these opinions versus the others against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

These notes are outweighed by the VA examiners' opinions and the VHA specialist's opinion that the Veteran does not have PTSD or other mental illness (irrespective of the particular diagnosis) on account of his military service.  Owens v. Brown, 7 Vet. App. 429 (1995).  His contrary statement, alone, cannot support service connection, because the connection between what a physician said and the layman's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute as probative 'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Accordingly, based on this collective body of evidence, the Board finds that service connection for any acquired psychiatric disorder, not matter the particular diagnosis, is not warranted.  The preponderance of the evidence is against the claim, and in this circumstance the benefit-of-the-doubt rule is not for application.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


